ORFINGER, Chief Judge.
The State correctly contends that the trial court should not have summarily and ex parte granted appellee’s motion for relief under Fla.R.Crim.P. 3.850 without first giving notice to the prosecuting attorney and granting a hearing, as required by said rule. We therefore reverse the order granting relief, and remand the cause to the trial court for further proceedings in accordance herewith. With respect to the substantive issues raised by defendant’s motion, see Ray v. State, 403 So.2d 956 (Fla.1981), and Torrence v. State, 440 So.2d 392 (Fla. 5th DCA 1983) (en banc).
REVERSED and REMANDED.
COBB and COWART, JJ., concur.